In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00053-CV
      ___________________________

   IN RE DARYL GREG SMITH, Relator




             Original Proceeding
       Trial Court No. 325-584465-15


Before Sudderth, C.J.; Gabriel and Womack, JJ.
     Per Curiam Memorandum Opinion
               SUPPLEMENTAL MEMORANDUM OPINION

      The court has considered the motion for emergency relief and petition for writ

of mandamus of Darren Keith Reed, who entered this original proceeding by joinder,

and is of the opinion that relief should be denied. Accordingly, Darren Keith Reed’s

motion for emergency relief and petition for writ of mandamus by joinder are denied.

                                                    Per Curiam

Delivered: April 9, 2020




                                         2